Citation Nr: 0941670	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for sarcoidosis.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In October 2007, the Board remanded this case for additional 
development.  It has since returned to the Board for further 
appellate action.
FINDING OF FACT

The Veteran's sarcoidosis is not productive of pulmonary 
involvement requiring high dose corticosteroids for control, 
or forced expiratory volume in one second of 40 to 55 
percent, or forced expiratory volume in one second to forced 
vital capacity of 40 to 55 percent, or diffuse capacity of 
the lung for carbon monoxide of 40 to 55 percent or maximum 
oxygen consumption of 15 to 20 milliliters per kilogram.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letters mailed in January 2004 and October 2007.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

Although the October 2007 notice letter was provided after 
the initial adjudication of the claim, the Board finds that 
the Veteran has not been prejudiced by the timing of this 
letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC) readjudicated the Veteran's claim in July 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Sarcoidosis is rated under 38 C.F.R. § 4.97 Diagnostic Code 
6846.  Under this code, pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids warrants a 30 percent disability 
rating.  Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control warrants a 60 
percent rating.  A 100 percent rating is assigned for cor 
pulmonale, or; cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  38 C.F.R. § 4.100 
Diagnostic Code 6846. 

A note under Diagnostic Code 6846 provides that sarcoidosis 
may also be rated as chronic bronchitis (Diagnostic Code 
6600) and extra-pulmonary involvement under the specific body 
system involved.

Diagnostic Code 6600 provides that a 30 percent rating is 
assigned where forced expiratory volume in 1 second (FEV-1) 
is 40 to 50 percent predicted, or FEV-1 divided by forced 
vital capacity (FVC) of 56 to 70 percent, or diffusion 
capacity of the lung for carbon monoxide by single breath 
method (DLCO) of 56 to 65 percent.  A 60 percent rating is 
warranted where there is FEV-1 of 40 to 55 percent or FEV-
1/FVC to 40 to 55 percent, or DLCO of 40 to 55 percent; or 
maximum oxygen consumption of 15 to 20 ml/kg in.  Finally, a 
100 percent rating is warranted were FEV-1 is less than 40 
percent of predicted value, or; the ratio of FEV-1/FVC is 
less than 40 percent, or DLCO is less than 40 percent 
predicted, or; maximum exercise capacity is less than 15 
ml/kg in oxygen consumption, or; cor pulmonale, or; right 
ventricular hypertrophy, or; pulmonary hypertension, or; 
episodes of acute respiratory failure, or; requires 
outpatient oxygen thereby. 38 C.F.R. § 4.97 Diagnostic Code 
6600.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected sarcoidosis.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was originally granted service connection for 
sarcoidosis in a June 1971 rating decision.  The disability 
was assigned a noncompensable rating effective May 28, 1971.  
The rating was increased to 10 percent in a June 1980 rating 
decision, effective March 1980.  In a May 2002 rating 
decision, the RO increased the Veteran's disability rating to 
30 percent, effective June 18, 2001.  The Veteran filed the 
instant claim for an increased rating for sarcoidosis in 
December 2003.

In response to his claim for an increase, the Veteran was 
afforded a VA examination in January 2004.  At that time, the 
Veteran indicated that the he had visited the Stamford 
Hospital 5 to 6 times in the previous year for atypical chest 
pains.  The examiner noted that according to the Veteran's 
records, he had not suffered from acute myocardial 
infarction.  The examiner also observed that November 2003 
pulmonary testing results were unchanged from previous 
results, and that a December 2003 CT scan of the chest did 
not show worsening of the mediastinal lymphadenopathy.  In 
terms of medication, it was noted that the Veteran was 
currently on intermittent albulterol.  September 2003 
pulmonary testing results showed FEV-1 of 67 percent, FVC of 
68 percent and DLCO of 70.  An impression from a CT scan of 
the chest showed pulmonary sarcoidosis with recurrent bouts 
of atypical chest pains.  

An October 2004 chest scan from the Health Center at the 
University of Connecticut revealed an impression of hilar 
adenopathy with interstitial pulmonary fibrotic changes, 
bilaterally.

In August 2005, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  He reported that the only 
medication he was on was albuterol, and described symptoms of 
chest pain.  He also indicated that he had been admitted to 
the hospital for this condition.

The Veteran was afforded another VA examination in September 
2005.  Upon examination, the Veteran denied chronic cough, 
but endorsed symptoms of short-term nasal congestion and 
productive cough.  The examiner noted that the Veteran had 
not been prescribed oral medications or inhaled steroids, but 
the Veteran did use Albuterol intermittently for shortness of 
breath.  A physical examination revealed that the chest was 
essentially unremarkable.  There was no wheezing or crackles 
noted, and no evidence of clubbing or cyanosis.

Upon VA examination in February 2009, the Veteran noted 
symptoms of daily cough and sputum, but no hemoptysis.  He 
also reported 4 episodes of cough syncope requiring 
hospitalization in the past year.  An examination showed no 
evidence of cor pulmonale or pulmonary hypertension.  
Pulmonary function testing revealed FVC of 75 percent, FEV-1 
of 62 percent, FEV-1/FVC of 89 percent.  The examiner 
indicated these results were consistent with moderate 
obstructure defect.  A CT scan revealed extensive scarring of 
the lungs with nodular opacities.  The Veteran's condition 
was assessed as sarcoidosis complicated by cough syncope.  

The examiner estimated that the Veteran's dyspnea on exertion 
is severe enough to limit his exertional capacity to 
approximately 4 METs based on reported exercise tolerance.  
He also noted that the Veteran had a long history of smoking, 
and that it was difficult to determine the extent to which 
smoking-associated chronic bronchitis has contributed to the 
disease process.  However, the examiner observed that the 
Veteran's sarcoidosis results show significant parenchymal 
lung damage with adenopathy, which was likely the primary 
component resulting in his cough.

The February 2009 examiner also provided an addendum opinion 
in June 2009.  He indicated that the Veteran's sarcoidosis 
has more likely than not limited the Veteran to sedentary 
occupations.  He found that the Veteran could be employed in 
sedentary occupations requiring a MET level less than 4.  
Also, he indicated that the Veteran would have difficulty 
walking more than 3.5 miles, or in colder wind, or under 
emotional stress.  The examiner also indicated that the 
Veteran's cardiac function is essentially normal and the 
deficit is largely pulmonary in origin.

The Veteran's VA outpatient treatment records from 2003 
through 2009 show continued treatment of sarcoidosis and 
obstructed lung function as well as complaints of chest pain 
and cough.  

In May 2009, a myocardial perfusion study of the heart, 
performed at the Stamford Hospital, was normal.  There was 
normal wall motion and normal cardiac ejection fraction of 68 
percent.  There was a normal EKG response to stress.  

Based on the foregoing evidence, the Board has found that the 
Veteran is not entitled to a disability rating in excess of 
30 percent for sarcoidosis.  The evidence does not establish 
that the Veteran's condition requires systemic high dose 
corticosteroids for control, which would warrant a higher 60 
percent rating.  Moreover, VA examiners have specifically 
indicated that the Veteran does not have cor pulmonale or 
congestive heart failure.  

The Board has also considered whether the Veteran is entitled 
to a higher rating under Diagnostic Code 6600 for chronic 
bronchitis, but has also determined that a rating in excess 
of 30 percent is not warranted.  In so finding, the Board 
notes that  pulmonary functioning testing has not showed FEV-
1 of 40 to 55 percent, FEV-1/FVC of 40 to 55 percent, or DLCO 
of 40 to 55, or maximum oxygen consumption of 15 to 20 ml/kg.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability. If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms." 38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference 
with employment" and "frequent periods of 
hospitalization"). Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the Board finds that the rating criteria 
set forth above reasonably describe the claimant's disability 
level and symptomatology, and thus the assigned schedular 
evaluation is, therefore, adequate,  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order. Id.

ORDER


Entitlement to a disability rating in excess of 30 percent 
for sarcoidosis is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


